JUDGMENT NUNC PRO TUNC

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-11-01034-CV

                     NEW YORK PARTY SHUTTLE, LLC, Appellant

                                             V.

                                 JOHN BILELLO, Appellee

   Appeal from the 151st District Court of Harris County. (Tr. Ct. No. 2008-74793).

         This case is an appeal from the final judgment signed by the trial court on August
31, 2011. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, New York Party Shuttle, LLC, pay all appellate
costs.

         It is further ordered that the appellee, John Bilello, recover from the supersedeas
bond filed by the appellant New York Party Shuttle, LLC, and its sureties, Party Shuttle
Tours, LLC and C. Thomas Schmidt, the amount of the judgment rendered above against
the sureties, including all interest accrued during the pendency of the appeal, as determined
by the court below, up to but not in excess of the amount of the bond, after payment of
which the sureties are released from further liability.
      The Court orders that this decision be certified below for observance.

Judgment rendered February 21, 2013.

Panel consists of Justices Keyes, Sharp, and Huddle. Opinion delivered by Justice Huddle.